935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond D. CAPALDO, III, a/k/a Ray Crane, a/k/a David H.Williams, Plaintiff-Appellant,v.COMMISSIONER AND/OR SUPERVISORS OF DEPARTMENT OF HUMANSERVICES OF STATE OF WEST VIRGINIA FOR MONROE,LINCOLN AND GREENBRIER COUNTIES,Defendants-Appellees.
No. 90-6340.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden, II, Chief District Judge.  (CA-90-502)
Raymond D. CaPaldo, III, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond D. CaPaldo, III, appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  CaPaldo v. Commissioner, Dep't of Human Serv., CA-90-502 (S.D.W.Va. June 7, 1990).  We deny CaPaldo's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.